Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 5 – 14, 21 – 30 are pending. Claims 1 – 4 and 15 – 20 are cancelled.
Allowable Subject Matter
As discussed in an interview, dated May 5, 2021, with Derek Richmond, claims 5 – 14, 21 – 23 and 29 – 30 are allowable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 

Claims 24 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wayer (U.S. Patent 1,833,924) in view of Frye et al. (U.S. Patent No 6,116,242).
Regarding Independent Claim 24, Wayer teaches a method for torquing a regulator onto a cylinder of a portable cylinder assembly, the method comprising: coupling a plurality of nut portions (2, 16) together to form a nut (Fig. 7) around a body (body of 20) of the regulator (20); the nut portion (nut portion, 2) including a set of grooves (Annotated Fig. 2) on an edge surface of the nut (Annotated Fig. 2) extending form an exterior surface of the nut (Annotated Fig. 2) to an interior surface of the nut (Annotated Fig. 2), wherein the interior surface of the nut at least partially defines a through-hole in the nut; coupling a socket (21) to the nut (2, 16) in a manner that avoids a case (Annotated Fig. 7) of the regulator (20). 

    PNG
    media_image1.png
    588
    697
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    339
    349
    media_image2.png
    Greyscale

Wayer does not explicitly teach Atty. Dkt. No. IP20090046 (AMR0001D)applying a torque force on the socket.  
Frye, however teaches applying the torque force on the socket (14) using the device (26).
It would have been obvious to one having ordinary skill in the art at the time of the claimed invention to modify the method of Wayer to further include applying a torque force on the socket, as taught by Frye, to provide a mechanism that prevents accidental removal of the cover.
Regarding claim 25, Wayer, as modified, teaches the method wherein each groove of the set of grooves (Annotated Fig. 2) such that the nut (2, 16) would fit around the body of the regulator (Annotated Fig. 7) without contacting one or more valves (Annotated Fig. 7) protruding from the body (Annotated Fig. 7).  
Regarding claim 26, Wayer, as modified, teaches all of the elements of claim 25 as discussed above.
Wayer does not explicitly teach the nut is shaped as a hexagon, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a hexagon shape, since it has been held that changing shape, dependent on work-piece parameters, involves only routine skill in the art. As to optimization results, a patent will not be granted based upon the optimization 
Regarding claim 27, Wayer, as modified, teaches the method wherein the socket (21) comprises a plurality of grooves (1’, 4’), wherein each of the plurality of grooves (Annotated Fig. 7) corresponds to one of the one or more semi-circular shaped grooves (Annotated Fig. 7) of the nut (2, 16).  
Regarding claim 28, Wayer, as modified, teaches the method wherein the regulator includes one or more valves (Annotated Fig. 7) protruding from the body (Annotated Fig. 7) through one or more grooves (Annotated Fig. 7) of the nut and the cylinder (Annotated Fig. 7).  

Claims 24 – 28 are further rejected under 35 U.S.C. 103 as being unpatentable over Gremillion (U.S. Patent 7,178,546) in view of Frye et al. (U.S. Patent No 6,116,242).
Regarding Independent claim 24, Gremillion teaches a method for torquing a regulator onto a cylinder of a portable cylinder assembly, the method comprising: coupling a plurality of nut portions (3, 4; Fig. 1) together to form a nut (2) around a body of the regulator (100), the nut portions (3, 4) including a set of grooves (Annotated Fig. 1 and 19; Fig. 10) on an edge surface (Annotated Fig. 1) of the nut (3, 4) extending from an exterior surface (Annotated Fig. 1) of the nut to an interior surface (Annotated Fig. 1) of the nut (2), wherein the interior surface (Annotated Fig. 1) of the nut at least partially defines a throuqh-hole in the nut (Annotated Fig. 1); coupling a socket (15) to the nut in a manner that avoids a case (body of 100) of the regulator (Annotated Fig. 1).

    PNG
    media_image3.png
    642
    698
    media_image3.png
    Greyscale

Gremillion does not explicitly teach Atty. Dkt. No. IP20090046 (AMR0001D)applying a torque force on the socket.  
Frye, however teaches applying the torque force on the socket (14) using the device (26).
It would have been obvious to one having ordinary skill in the art at the time of the claimed invention to modify the method of Wayer to further include applying a torque force on the socket, as taught by Frye, to provide a mechanism that prevents accidental removal of the cover.
Regarding claim 26, Gremillion, as modified, teaches the method wherein each groove (Annotated Fig. 1) of the set of grooves (Annotated Fig. 1) is semi-circular shaped (Annotated Fig. 1) such that the nut (2) would fit around the body of the regulator (100) without contacting one or more valves protruding from the body (102, 103; Annotated Fig. 1).  
Regarding claim 26, Gremillion, as modified, teaches all of the elements of claim 25 as discussed above.

Regarding claim 27, Gremillion, as modified, teaches the method wherein the socket (15) comprises a Page 5plurality of grooves (19a; Fig. 11a), wherein each of the plurality of grooves (19a) corresponds to one of the one or more semi-circular shaped grooves (19) of the nut (2; Figs. 10 and 11a).  
Regarding claim 28, Gremillion, as modified, teaches the method wherein the regulator (100) includes one or more valves (102, 103) protruding from the body (Fig. 1) through one or more of the set of grooves (Annotated Fig. 1) of the nut (2).
Response to Arguments
Applicant's arguments filed January 25, 2021 in respect to rejected claims 5 – 14, 21 – 23 and 29 – 30 have been fully considered and they are persuasive, therefore the rejection has been withdrawn as Examiner indicated in interview with Derek Richmond, these claims are allowable
Applicant further argued amended claims 24 – 28.  Examiner has included amendments in the current rejection to show Wayer as teaching amended limitations. 
  Applicant's arguments filed January 25, 2021 in respect amended claims 24 – 28 have been fully considered, however, after further consideration and in view of the arguments presented, a new rejection has been made. Frye remains applicable to teaching the elements of the instant application.  Gremillion is also provided as teaching the structural elements of the instant application.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723